        Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 1 of 12

                               0 R\G\\~A\_
 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                              -   -   -   -   -       X


UNITED STATES OF AMERICA

          - v. -                                                          INDICTMENT

AHMED OMAIS SERHAN,                                                       19 Cr.
     a/k/a "Pache,"
     a/k/a "Pacheco Nasser,"
     a/k/a "El Tigre," and
                                                                  l9CRIM 764
HANI LAKKIS LAKKIS,

                                     Defendants.
                                                                      X


                                      COUNT ONE
                             (Narcoterrorism Conspiracy)

            The Grand Jury charges:

                                       Background

            1.      From in or about 2018,                    up to and including in or

about   2019,    AHMED       OMAIS    SERHAN,         a/k/a           "Pache,"     a/k/a   "Pacheco

Nasser," a/k/a "El Tigre," and HANI LAKKIS LAKKIS, the defendants,

participated       in    a    scheme     to       supply              military-grade       weapons,

including machineguns and surface-to-air missiles, to the National

Liberation Army (the "ELN"), in exc~ange for hundreds of kilograms

of cocaine.      In furtherance of the scheme, SERHAN and LAKKIS agreed

to make the weapons available for inspection by ELN representatives

and to transport the weapons from Syria and elsewhere to Spain, in

order to exchange the weapons for ELN-supplied cocaine.
                                                                  •
        Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 2 of 12



            2.         Since in or about 1965, the ELN has operated as a

terrorist    group       based       in    Colombia      dedicated      to   the   violent

overthrow of the democratically elected Government of Colombia.

Among   other      activities,            the   ELN     has    committed      kidnappings,

bombings,    and        other    violent        attacks       targeting      civilians    in

furtherance of its agenda.                  In order to finance its operations,

the   ELN   has    engaged      in    illegal         narcotics    trafficking,     and   in

particular       the    international           trafficking       of   ton-quantities     of

cocaine,    among other activities.                     In October 1997,       the United

States Secretary of State designated the ELN as a foreign terrorist

organization, and the ELN remains so designated as of the date of

the filing of this Indictment.

             3.        From at least in or about 2017, up to and including

in or about 2019, AHMED OMAIS SERHAN, a/k/a "Pache," a/k/a "Pacheco

Nasser," a/k/a "El Tigre," the defendant, worked to launder over

a million dollars            in purported cocaine-trafficking proceeds                    on

behalf of the ELN.              SERHAN operated a money-laundering business

that used a network of couriers in the United States, Europe, and

Latin   America         to   move     money          internationally.         In   multiple

transactions, SERHAN arranged to retrieve apparent proceeds of the

ELN's narcotics trafficking at various locations in Europe and to

transfer the money to locations in Latin America and the United




                                                 2
.'          Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 3 of 12



     States, including the Southern District of New York, on behalf of

     the ELN.

                                    STATUTORY ALLEGATIONS

                4.     From at least in or about 2018, up to and including

     in or about October 2019, in Lebanon, Spain, and elsewhere, and in

     an offense begun and committed out of the                   jurisdiction of any

     particular state or District, AHMED OMAIS SERHAN, a/k/a "Pache,"

     a/k/a "Pacheco Nasser," a/k/a "El Tigre," and HANI LAKKIS LAKKIS,

     the defendants,      at    least     one of whom is      expected to be     first

     brought to and arrested in the Southern District of New York, and

     whose point of entry in the United States is expected to be the

     Southern   District       of   New   York,   and   others   known   and unknown,

     intentionally and knowingly combined, conspired, confederated, and

     agreed together and with each other to violate Title 21,                   United

     States Code, Section 960a.

                5.     It was a part and an object of the conspiracy that

     AHMED OMAIS SERHAN, a/k/a "Pache," a/k/a "Pacheco Nasser," a/k/a

     "El Tigre," and HANI LAKKIS LAKKIS,                the defendants,     and others

     known and unknown, would and did engage in conduct that would be

     punishable under Title 21, United States Code, Section 841(a)                   if

     committed within the jurisdiction of the United States,                  to wit,

     the   manufacture,    distribution,          and   possession   with   intent   to

     manufacture and distribute five kilograms and more of mixtures and



                                              3
.   \
                 Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 4 of 12



        substances containing a detectable amount of cocaine, knowing and

        intending        to    provide,     directly        and       indirectly,        something    of

        pecuniary value to a person and organization that has engaged and

        engages in terrorism and terrorist activity, as defined in Title

        8,   United States Code,           Section 1182 (a) (3) (B),           and terrorism,         as

        defined in Title 22, United States Code, Section 2656f (d) (2),                               to

        wit,    the     ELN    (which    has    been    designated by the            United States

        Secretary of State as a foreign terrorist organization pursuant to

        Section 219 of the Immigration and Nationality Act and remains so

        designated)          and its members,         operatives,        and associates,       having

        knowledge       that     such    organization       and persons           have    engaged and

        engage     in        terrorism    and       terrorist         activity,     which    activity

        violates the criminal laws of the United States, and occurs in and

        affects interstate and foreign commerce, in violation of Title 21,

        United States Code, Section 960a.

               (Title 21, United States Code, Section 960a; and Title 18,
                          United States Code, Section 3238.)

                                     COUNT TWO
             (Conspiracy to Possess Machineguns and Destructive Devices)

                        The Grand Jury further charges:

                        6.      Paragraphs      1    through      3    of   this    Indictment       are

        realleged and incorporated by reference as though fully set forth

        herein.




                                                        4
       Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 5 of 12



           7.     From at least in or about 2018, up to and including

in or about October 2019, in Lebanon, Spain, and elsewhere, and in

an offense begun and committed out of the            jurisdiction of any

particular state or District, AHMED OMAIS SERBAN, a/k/a "Pache,"

a/k/a "Pacheco Nasser," a/k/a "El Tigre," and HANI LAKKIS LAKKIS,

the defendant, at least one of whom is expected to be first brought

to and arrested in the Southern District of New York,            and whose

point of entry in the United States is expected to be the Southern

District of New York, and others known and unknown, intentionally

and   knowingly   combined,    conspired,    confederated,     and     agreed

together and with each other to violate Title 18,            United States

Code, Section 924(c).

           8.     It was a part and an object of the conspiracy that

AHMED OMAIS SERBAN, a/k/a "Pache," a/k/a "Pacheco Nasser," a/k/a

"El Tigre," and HANI LAKKIS LAKKIS,         the defendants,    and others

known and unknown,    during and in relation to a drug trafficking

crime for which they may be prosecuted in a court of the United

States, to wit, the controlled substance offense charged in Count

One of this Indictment, would and did use and carry firearms, and

in furtherance of such drug trafficking crime, possess firearms,

including machineguns     and destructive devices,       in violation of




                                     5
           Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 6 of 12



Title      18,        United       States      Code,     Sections      924 (c) (1) (A) (i)    and

924   (c) (1) (B)     (ii).

        (Title 18, United States Code, Sections 924(0) and 3238.)

                                     Count Three
                       (Conspiracy to Commit Money Laundering)

                 The Grand Jury further charges:

                 9.         Paragraph      3 of    this   Indictment        is   realleged and

incorporated by reference as though fully set forth herein.

                 10.        From at least in or about 2017, up to and including

in    or   about        2019,       in   the   Southern        District     of   New   York   and

elsewhere,            and    in    an    offense   begun       and   committed     out   of   the

jurisdiction of               any particular           state    or   District,    AHMED OMAIS

SERHAN, a/k/a "Pache," a/k/a "Pacheco Nasser,                          11
                                                                            a/k/a "El Tigre,    11




the defendant, who is expected to be first brought to and arrested

in the Southern District of New York, and whose point of entry in

the United States is expected to be the Southern District of New

York, and others known and unknown, knowingly combined, conspired,

confederated,           and agreed together and with each other to commit

money laundering,                 in violation of Title 18, United States Code,

Section 1956(a) (3).

                 11.        It was a part and object of the conspiracy that

AHMED OMAIS SERHAN, a/k/a "Pache," a/k/a "Pacheco Nasser," a/k/a

"El Tigre," the defendant, and others known and unknown, with the




                                                   6
         Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 7 of 12



intent        to     (i)    promote    the        carrying   on   of    specified          unlawful

activity, to wit, illegal narcotics trafficking, and (ii) conceal

and disguise the nature, location, source, ownership, and control

of property believed to be the proceeds of that specified unlawful

activity, would and did conduct and attempt to conduct financial

transactions involving property represented to be the proceeds of

such specified unlawful activity, and property used to conduct and

facilitate such specified unlawful activity, in violation of Title

18, United States Code, Section 1956(a) (3).

     (Title 18, United States Code, Section 1956(h) and 3238.)

                                           Count Four
                                       (Money Laundering)

                   The Grand Jury further charges:

                   12.     Paragraph    3 of        this   Indictment    is   realleged and

incorporated by reference as though fully set forth herein.

                   13.     From   on   or    about      August    29,    2018,        up    to   and

including on or about September 14, 2018, in the Southern District

of New York and elsewhere, and in an offense begun and committed

out of the jurisdiction of any particular state or District,                                 AHMED

OMAIS SERHAN,              a/k/a "Pache,     11
                                                   a/k/a "Pacheco Nasser,        11
                                                                                       a/k/a "El

Tigre,   11
              the defendant, who is expected to be first brought to and

arrested in the Southern District of New York, and whose point of

entry in the United States is expected to be the Southern District




                                                    7
'   '           Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 8 of 12



        of   New   York,    conducted          and    attempted          to    conduct      financial

        transactions involving property represented to be the proceeds of

        specified unlawful           activity,       and property used               to   conduct    and

        facilitate specified unlawful activity, to wit, illegal narcotics

        trafficking,      with the intent to              (i)   promote the carrying on of

        that specified unlawful activity,                  and    (ii)    conceal and disguise

        the nature, location,          source, ownership, and control of property

        believed to be the proceeds of that specified unlawful activity,

        and aided and abetted the same.

                (Title 18, United States Code, Sections 1956(a) (3) (A)                          &
                               (a) (3) (B), 3238, and 2.)

                                              Count Five
                                          (Money Laundering)

                    The Grand Jury further charges:

                    14.    Paragraph       3   of    this       Indictment      is    realleged and

        incorporated by reference as though fully set forth herein.

                    15.    From      on   or    about      October       10,    2018,      up   to   and

        including on or about October 17, 2018, in the Southern District

        of New York and elsewhere, and in an offense begun and committed

        out of the jurisdiction of any particular state or District,                             AHMED

        OMAIS   SERHAN,    a/ k/ a    "Pache," a/k/ a           "Pacheco Nasser," a/k/ a             "El

        Tigre," the defendant, who is expected to be first brought to and

        arrested in the Southern District of New York, and whose point of




                                                      8
'.              Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 9 of 12



     entry in the United States is expected to be the Southern District

     of   New    York,    conducted   and    attempted          to   conduct     financial

     transactions involving property represented to be the proceeds of

     specified unlawful       activity,     and property used to           conduct      and

     facilitate specified unlawful activity, to wit, illegal narcotics

     trafficking,       with the intent to       ( i)   promote the carrying on of

     that specified unlawful activity,             and   (ii)    conceal and disguise

     the nature,     location, source, ownership, and control of property

     believed to be the proceeds of that specified unlawful activity,

     and aided and abetted the same.

           (Title 18, United States Code, Sections 1956(a) (3) (A)                  &
                          (a) ( 3 ) ( B) , 3 2 3 8 , and 2 . )

                                FORFEITURE ALLEGATION
                                  (As to Count One)

                  16.    As a result of committing the offense alleged in

     Count One of this Indictment, AHMED OMAIS SERHAN, a/k/a "Pache,"

     a/k/a "Pacheco Nasser," a/k/a "El Tigre," and HANI LAKKIS LAKKIS,

     the defendants,       shall forfeit to the United States, pursuant to

     Title 18, United States Code, Section 981 (a) (1) (G)               and Title 28,

     United States Code, Section 2461(c), any and all assets,                      foreign

     and domestic,       of the defendant; any and all assets,                 foreign and

     domestic, affording the defendant a source of influence over any

     entity or organization engaged in planning or perpetrating said




                                             9
'   .           Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 10 of 12



        offense;    any and all assets,          foreign and domestic,        acquired or

        maintained with the           intent   and for   the purpose of        supporting,

        planning,     conducting      or    concealing   said    offense;     any   and   all

        assets,    foreign and domestic, derived from,            involved in, or used

        or intended to be used to commit said offense, including but not

        limited to a sum of money in United States currency representing

        the total amount of the defendant's assets.

                                      FORFEITURE ALLEGATION
                                           (As to Count Two)

                     17.     As a result of committing the offense alleged in

        Count Two of this Indictment, AHMED OMAIS SERBAN, a/k/a "Pache,"

        a/k/a "Pacheco Nasser," a/k/a "El Tigre," and HANI LAKKIS LAKKIS,

        the defendants,       shall forfeit to the United States, pursuant to

        Title 18,     United States Code,         Section 924 ( d) ,    al 1 fire arms and

        ammunition involved in and used in the commission of said offense.

                                      FORFEITURE ALLEGATION
                              (As to Counts Three through Five)

                     18.     As a result of committing the offenses alleged in

        Counts Three through Five of this Indictment, AHMED OMAIS SERBAN,

        a/k/a     "Pache,"    a/k/a    "Pacheco    Nasser,"     a/k/a   "El   Tigre,"     the

        defendant, shall forfeit to the United States, pursuant to Title

        18, United States Code, Section 982 (a) (1), any and all property,

        real    and personal,     involved in said offenses,            or any property

        traceable to such property, including but not limited to a sum of



                                                  10
      Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 11 of 12



money in United States currency representing the amount of property

involved in said offenses.

                       Substitute Assets Provision

          19.    If any of the above-described forfeitable property,

as a result of any act or omission of the defendants:

                 a.     cannot be     located upon   the exercise   of due

                        diligence;

                 b.     has been transferred or sold to, or deposited

                        with, a third person;

                 c.     has been placed beyond the jurisdiction of the

                        Court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which

                        cannot be subdivided without difficulty,

it is the intent of the United States, pursuant to Title 21, United

States Code,    Section 853 (p),     and Title 28,   United States Code,

Section 2461(c),      to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

       (Title 18, United States Code, Sections 981 and 982;
         Title 21, United States Code, Section 853; and
            'tle 28, United States Code, Section 2461.)




                                           United States Attorney



                                      11
     Case 1:19-cr-00764-PKC Document 1 Filed 10/24/19 Page 12 of 12
,.




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


                     UNITED STATES OF AMERICA

                               -    V.   -


                      AHMED OMAIS SERHAN,
             a/k/a "~ache," a/k/a "Pacheco Nasser,"
                     a/k/a "El Tigre," and
                      HANI LAKKIS LAKKIS,

                            Defendants.




                             INDICTMENT

                              19 Cr.

                    (21 U.S.C. §§ 960a; and
             18 U.S.C. §§ 924, 1956, 3238, and 2.)




                                        GEOFFREY S. BERMAN
                                   United States Attorney.



                               TRUE BILL



                                               Foreperson.
